Citation Nr: 0426201	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  03-12 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel



REMAND

The veteran had active military service from February 1984 to 
July 1984 and August 1985 to August 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied service connection 
for hypertension.  A Notice of Disagreement was received in 
March 2002.  A Statement of the Case was issued in March 
2003.  A timely appeal was received in April 2003.  A hearing 
before a Decision Review Officer was held in April 2004.  A 
Supplemental Statement of the Case was issued in June 2004 in 
which the Decision Review Officer upheld the original rating 
decision. 

Additional evidentiary development is needed prior to 
appellate disposition of this claim.  Although the additional 
delay is regrettable, it is necessary to ensure that there is 
a complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.  The appeal 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.

The veteran was diagnosed to have hypertension in 1998.  His 
VA physician stated in an April 2002 report that he had 
copies of medical records that showed his blood pressure to 
be elevated, specifically a blood pressure reading of 156/90 
taken on July 24, 1990.  The VA physician's diagnosis was 
chronic hypertension "as per records possibly dating back to 
at least 1990, still not well controlled."  In addition, a 
review of the veteran's service medical records discloses two 
elevated blood pressure readings during service (170/70 in 
February 1986 and 178/76 in September 1987).  Also, on two 
separate occasions, the veteran's blood pressure was 
rechecked during an examination (in April 1987 and February 
1988), suggestive of some concern with respect to the 
veteran's blood pressure level at the time.  

The Veterans Claims Assistance Act requires that a medical 
examination be conducted when necessary to make a decision on 
the claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A(d)).  In 
this case, such an examination is needed.  Although the 
veteran's VA physician has suggested the veteran's 
hypertension may date from at least 1990, (within a year of 
service), an opinion as to the date of onset of the veteran's 
hypertension, based on an explicit review of all pertinent 
medical evidence should be obtained prior to entering a final 
determination.  

The appellant is hereby advised that it is incumbent upon him 
to submit to a VA examination if he is applying for VA 
compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 
519 (1992).  If he fails to report for a scheduled 
examination, without good cause, his claim will be decided 
based on the evidence of record, which may be insufficient to 
render a favorable decision.  38 C.F.R. § 3.655(a) and (b).

Since it is necessary to remand this case for an examination, 
the Board concludes further efforts must be made to obtain 
possibly relevant evidence, as detailed below.

Accordingly, this case is REMANDED for the following:

1.  The RO should advise the appellant that he 
should submit to VA copies of any evidence relevant 
to this claim that he has in his possession.  See 
38 C.F.R. § 3.159(b).

2.  The RO should ask the appellant to complete a 
release form authorizing VA to request copies of 
his treatment records from D.W. Spurlock, M.D., as 
well as any other private physician that has 
treated him since his separation from service for 
the period of time from 1990 until 1998.  These 
medical records should then be requested, and the 
RO should specify that copies of the actual 
treatment records, as opposed to summaries, are 
needed.  The appellant should be informed that he 
can also obtain these records himself and submit 
them to the RO.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.  
3.  The RO should request the appellant  to provide 
all Reserve duty information, including dates of 
service, Reserve duty station(s), grade, rank or 
rating organization, and branch of service, for the 
period of time subsequent to his August 1989 
separation from active duty.  The Board points to 
the veteran's October 1994 medical report that 
states that he was a reservist and that he 
underwent a MEPS physical in May 1994 as an 
indication that the appellant may have been in the 
Reserves at least through October 1994.

If the veteran responds to the previous request 
that he was a Reservist subsequent to his 
separation from active duty in August 1989, the RO 
should contact the National Personnel Records 
Center (NPRC), or any other appropriate agency, and 
request the appellant's service medical records for 
the period of his Reserve duty.  To ensure that all 
service medical records for the appellant's Reserve 
duty are obtained, the RO should ask that NPRC 
conduct an additional search and contact the 
appellant's prior Reserve duty station(s) to search 
for any records.  Associate all requests and 
records received with the claims file.  If records 
are unavailable from any sources, a negative reply 
is requested.

4.  When the above development has been 
accomplished and any available evidence has been 
obtained, the appellant should be scheduled for a 
VA examination.  The claims file must be provided 
to the examiner for review in conjunction with the 
examination.

After reviewing the file, the examiner should 
render an opinion as to whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that the appellant's current 
hypertension had its onset during service.  In 
conducting the examination, the examiner is 
specifically directed to the two elevated readings 
(i.e., 170/70 in February 1986 and 178/76 in 
September 1987), the two blood pressure rechecks in 
April 1987 and February 1988, and the July 1990 
medical records.

5.  Then, after ensuring the VA examination report 
is complete and that any actions needed to ensure 
VA's duty to assist and notice obligations are 
accomplished, the RO should readjudicate the claim.  
If such action does not resolve the claim, a 
supplemental statement of the case (SSOC) should be 
issued to the appellant and his representative.  An 
appropriate period of time should be allowed for 
response.  Thereafter, this claim should be 
returned to this Board for further appellate 
review, if in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

